El Juez Asociado Se. MacLeaey,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptando los fundamentos de la providencia de 2 de Abril del año próximo pasado y del auto concordante de 14 del mismo Abril.
Fallamos: que debemos confirmar y confirmamos la pro-videncia apelada de 2 de Abril del año último y el auto concordante de 14 del propio mes, con las costas á cargo de la parte recurrente; y con copia de esta resolución devuél-vanse los' autos al Tribunal de Distrito de Mayagüez, á los efectos procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y Sulzbacher.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.